DETAILED ACTION
Status of Claims
Applicant has amended claim 1.  Claim 12 has been added.  No claims have been canceled.  Claims 5-7 were canceled prior to previous office action.  Claims 8-11 have been withdrawn from consideration.  Examiner requests Applicant to cancel withdrawn claims.  Thus, claims 1-4 and 8-12 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 27 September 201` with respect to
objection to claim 1,
rejections of claim 1 under U.S.C. § 112(a),
rejections of claims 1-4 under U.S.C. § 112(b),
rejections of claims 1-4 under 35 U.S.C. § 103 as being unpatentable over Ben Ayed (US Patent No. 8,905,303 B1) in view of Nelsen (US Pub. No. 2010/0076833 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claim 1 to overcome claim objections and 35 U.S.C. § 112(a) and (b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(a) and (b) rejections below.  
Applicant's arguments filed with respect to claims 1-4
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1-4 and 12, in the representative limitation of claim 1:
when the checking of the validity of the second mobile communication terminal is successful, transmitting, by the server, to the second mobile communication terminal, an approval signal that controls the second mobile communication terminal to be in a card payment standby state for using the payment terminal;
the clauses such as “that controls the second mobile communication terminal to be in a card payment standby state for using the payment terminal” are merely statements of intended use which do not affect the method step of “receiving … virtual card information”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,

(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Regarding claim 1, in limitations such as:
transmitting, by the first mobile communication terminal, to a card company system, a request for a virtual financial card number corresponding to the actual financial card, wherein the virtual financial card number is usable for only one transaction;
clauses such as “wherein the virtual financial card number is usable for only one transaction” do not in any way affect the method steps performed in the claim.  Such clauses are merely non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010).  See MPEP § 2111.05.
Claim Objections
Claim 1 is objected for several reasons.
In the preamble:
“A card payment method through transmission and reception of data between a first mobile communication terminal, which stores information regarding an actual financial card to be used for a payment, and a second mobile communication terminal, which has a payment terminal application (payment terminal app) installed therein for processing a payment based on the actual financial card, the card payment method comprising”
It is not clear to the Examiner if Applicant is claiming a payment method for making a payment from a first terminal to a second terminal (using the actual financial card) or if the first terminal is permitting the second terminal to use the actual financial card to make a payment.  Examiner requests Applicant to clarify the claim language to indicate such.
In the limitation:
when the checking of the validity of the second mobile communication terminal is successful, transmitting, by the server, to the second mobile communication terminal, an approval signal that controls the second mobile communication terminal to be in a card payment standby state for using the payment terminal;
it is not clear what method step is performed by “that controls the second mobile communication terminal to be in a card payment standby state for using the payment terminal” (emphasis on “that controls”); the metes and bounds of the limitation is unclear..
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint 
inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:

of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 
in the art to which it pertains, or with which it is most nearly connected, to make and use the same,
and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the limitation:
receiving, through the payment terminal app executed by the second mobile communication terminal, a first user input of payment information including price information;
the term “payment information” is not defined in the specification.  To overcome this rejection, Applicant should identify where in the specification “payment information” is disclosed, or otherwise, cancel such matter from the claims.  See related § 112(b) rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
receiving, through the payment terminal app executed by the second mobile communication terminal, a first user input of payment information including price information;
is vague an indefinite in that it is not clear what “payment information” means to convey.  Perhaps the Applicant means to convey as description of products in a purchase including the price of the products as per [0051] of US Pub. No. 20180068295 A1 of the Applicant’s specification.  A price is indicative of a purchase; but a purchase is not evident by the claim language.  Perhaps the “payment information” means to convey account information; however, Applicant’s specification makes no mention of accounts – either a sender or receiver’s. Perhaps the Applicant means to convey a credit card number; however, if this were so, it Is not clear what the distinction is between the payment information and the “actual financial card” recited later in the claim.
Regarding claim 1, in the limitation:
when the checking of the validity of the second mobile communication terminal is successful, transmitting, by the server, to the second mobile communication terminal, an approval signal that controls the second mobile communication terminal to be in a card payment standby state for using the payment terminal app;
the phrase “that controls the second mobile communication terminal to be in a card payment standby state for using the payment terminal” is vague and indefinite because “controlling the second mobile communication terminal to be in a card payment standby state” does not clearly indicate a method step. 
For purpose of examination, the phrase will be interpreted as not further limiting.
Regarding claim 1, in the limitation:
receiving, by the first mobile communication terminal, a second input that is a selection of the actual financial card to be used in a transaction, wherein the actual financial card is a card having an invariable card number that is issued by a financial institution and is usable for a plurality of transactions;
a credit card number – i.e. “invariable card number” – or if it is a selection of an actual financial card from a number of  actual financial cards stored in a database, possibly stored on the first mobile communication terminal.  According to [0025] of US Pub. No. 20180068295 A1 of the Applicant’s specification. “card information [is] stored in the card-terminal-specific mobile communication terminal”; however, this is not clearly claimed.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-4 and 12 are rejected by way of dependency on a rejected independent claim.
Additional Comments
Regarding claims 1-4 and 12, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lee:  “FINANCIAL TRANSACTION RELAY SYSTEM USING MOBILE TERMINAL”, (US Pub. No20140229381 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD J BAIRD/Primary Examiner, Art Unit 3692